Case 5:18-cv-01983-LCB Document 221-10 Filed 05/19/21 Page 1 of 2            FILED
                                                                    2021 May-19 PM 06:35
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                    EXHIBIT J
      Case 5:18-cv-01983-LCB Document 221-10 Filed 05/19/21 Page 2 of 2




                       Proffer of Testimony of Joseph Shea

      Joseph Shea will testify live as follows: He was Vice President of Licensing

for TVA in 2016 and 2017. From August 2017 through 2018, Shea was Vice

President of Regulatory Affairs and Support Services for TVA.

      Shea cannot say that TVA needed NRC’s approval to sell Bellefonte.

      Shea never contended to ND that it would be illegal for TVA to close the

transaction to sell the Bellefonte site to ND before the NRC approved the transfer of

the construction permits.
